HATHAWAY, Judge
(dissenting).
The majority emphasized words in a portion of the first sentence of paragraph 17 indicating the $3,500 consideration was paid for “entering into this service station lease * * *.” They ignore the rest of the sentence “ * * * with lessee for a term of 5 (five) years * * In determining the meaning and legal effect of an agreement, the transaction must be considered as a whole and the meaning to be given a particular word, phrase, or sentence frequently cannot be determined without its context. Restatement of Contracts § 235(c) (1932). Reading the complete sentence, I find paragraph 17 susceptible to the interpretation that the $3,500 was consideration for something more than the mere execution of the lease, i. e., for entering into a lease with plaintiff which was to last uninterrupted for a five year term. The provision is ambiguous and a question of fact exists as to the intention of the parties with reference to the five year term specified. Since paragraph 17 was specifically typed into the form lease, we cannot presume that this portion of the sentence was mere surplusage. Furthermore, the printed paragraph 12 must yield to the typed provision of paragraph 17. Restatement of Contracts § 236(e) (1932).
At the hearing on the motion for summary judgment, the following testimony of the plaintiff was given which further points to the existence of a genuine issue of material fact. Plaintiff was asked what his total lease payment was on the station for the five year period, to which he responded :
“A The total would be like I said before, $3,500 plus $200 a month rent payments for five years and then at the end of five years if I wanted it again, then it would be another $3,-500.
sfc rfc * # ‡ *
Q BY MR. OGLESBY: All right. Did you have any discussion with regard to a term after the term covered by this lease ?
A BY THE WITNESS: We had a discussion, that’s when he told me that it would cost me another $3500.
*139Q Plus $200 a month ?
A Plus the $200.
Q Each successive—
A Each five years would be another $3500.
Q The successive five year term would be $15,500?
A Right.
Q Same as this term?
A Right.
Q All right. Was the $3500 paid as anything other than rental payments ?
A No. That’s a rental payment.
Q Is that what you considered it as?
A Right.”
The purpose of summary judgment is not to decide an issue upon the merits, but to discern whether a genuine issue of material fact exists. Nielson v. Savoy, 105 Ariz. 325, 464 P.2d 608 (1970). I believe a genuine issue of material fact exists and that the judgment should be reversed.